May I first
congratulate you, Sir, on your assumption of the presidency
in this most important year for the United Nations.
It is nearly half a century since the General Assembly
of the United Nations first met, in London. King George VI
told the visiting representatives of 50 countries that no more
important meeting had ever taken place there. The founders
of the United Nations had taken on themselves a heavy
responsibility and a noble work.
Today we must pay tribute to those founders and
their efforts. Earlier models of collective security had
soon crumbled. The League of Nations collapsed after
less than two decades. The United Nations has proved
more durable. Over 50 years it has helped spread peace
in place of war. It has worked to push back hunger and
disease and to advance democracy and human rights.
Without the United Nations we would have a bleaker
world.
I am delighted to add Britain’s voice to these
celebrations at the fiftieth session of the General
Assembly. After five decades it is timely to recall what
the United Nations has achieved. At the start of a new
half-century it is right to weigh the lessons of past
experience.
The United Nations is a means to an end. Its value
lies not simply in the shared principles and ambitions
enshrined in the Charter, but in practical results. Its
successes are real.
The United Nations has been a force for peace.
From Korea in the 1950s to Kuwait in the 1990s, it has
helped check and reverse the tides of aggression. In the
Near East and Cyprus, United Nations troops have
worked for decades to sustain a measure of stability. In
Cambodia the United Nations mounted its most complex
operation ever to rebuild a country shattered by 13 years
of war. In Mozambique United Nations peace-keepers
have helped demobilize 100,000 combatants, allowing
democratic elections and the creation of a unified army.
The United Nations has been a source of relief from
suffering. Since 1951 the Office of the United Nations
High Commissioner for Refugees (UNHCR) has provided
food, shelter, medicine and education for over 30 million
refugees. United Nations programmes have immunized 80
per cent of the world’s children against disease. United
Nations sanitation and nutrition projects have halved child
mortality in developing countries.
The United Nations has been a motor for democracy
and sustainable development. It has given electoral help
to over 40 countries. Its charters and covenants set
international standards of human rights. It has brokered
agreements to conserve world forests and fish stocks.
9


The United Nations has done good work for five
decades. My country, the United Kingdom, has been at its
heart from the start. From the drafting of the Charter, as the
first host, in London, of the General Assembly and of the
Security Council, we have been a staunch supporter of the
United Nations. From the first stirrings of environmental
concern in the 1960s, to the fight against AIDS since the
1980s, through to management innovation and financial
reform in the 1990s, Britain has been a driving force for the
changing agenda of the United Nations. In 1947 we were
a party to the first case to come before the International
Court of Justice. This year a British judge became the
Court’s first ever woman member.
Even before the end of the cold war, British forces
had served the United Nations cause for decades. For 30
years the United Nations operation in Cyprus has depended
on British troops and logistics. In the last five years British
forces have served in Kuwait, Cambodia, Rwanda, Angola,
Georgia and, of course, Bosnia. Today Britain commits
more troops to United Nations peace-keeping than any other
Member State — with 10,250 out of a total of 69,000.
Near the end of its first half-century, the end of the
cold war opened a new chapter for the United Nations.
After years of super-Power stalemate, it again became
possible to take effective action in the Security Council,
including by authorizing the use of force to reverse
aggression. Almost immediately a rash of ethnically based
regional disputes began to break out, from the former
Yugoslavia in the West to Central Asia in the East.
Early experience brought a sense of exhilaration.
When Saddam Hussein made his foolish miscalculation and
sought to wipe Kuwait off the map, the United Nations was
the means chosen to stop him, and it worked. Talk of a
new world order did not seem empty.
Five years on, the record looks more diffuse. The
international community could do little to halt disintegration
in Somalia or to avert bloody collapse in Rwanda. The wars
of secession in the former Yugoslavia have dragged on for
four years.
But those who speak of United Nations failure are
wrong. The pendulum that swung too far towards euphoria
after the Gulf War has swung too far towards despair. Look
at the facts.
Alongside the torment of Bosnia and Rwanda are the
democratic revolutions that have swept South Africa, South
America and Central and Eastern Europe. We live in a
post-apartheid world, with a Europe of free nations and
the Middle East peace process a reality rather than a
slogan. The United Nations has helped bring about peace
in Namibia, Cambodia, El Salvador, Mozambique and at
last, perhaps, in Angola. Even in Bosnia, the real good
the United Nations has done has been obscured by unreal
expectations. The reality of the past five years is not one
of spreading world disorder, but of painstaking, steady
efforts to build peace.
Compare this record to the grim setting for the first
General Assembly meeting in 1946, when whole regions
lay in ruins after five years of world war. The truth is that
the history of serious attempts at international cooperation
is still quite young. The United Nations is by far its most
successful expression. There is today no one country or
group of countries ready and able to cope with new world
disorder all alone, and since regional instability and
economic dislocation affect all our interests, we need a
strong and effective United Nations.
This is not to deny the need for change. But it is no
good simply blaming the Organization. We, the United
Nations Members, must meet our obligations to help
improve the system. We have done much in recent years.
The United Nations is better able now to plan, mount and
conduct missions. Britain and others have seconded
military officers to New York to develop the planning and
operational capability and funded secondments by other
nations. Last year Britain helped launch a new initiative
on African peace-keeping. That is bearing fruit now, in
United Nations regional training, in closer cooperation
between African countries and the Organization of
African Unity (OAU) Conflict Resolution Mechanism and
in products like the Anglo-French Peace-keeping
Glossary, developed by the Ghanaian Staff College.
The process of reform must continue. The more
seriously the United Nations addresses issues like pre-
planning, logistic support and command and control, the
more confidence troop contributors will have, the more
forces will be put at the disposal of the United Nations
and the more effective the operations will be.
Changing procedures is not enough. We must learn
to be more realistic in what we ask of the United Nations.
That means not setting aspirations we cannot provide the
means to meet. Sometimes a declaratory statement is
useful to put the international community’s views on
record, to underpin a consensus. At other times it may be
better for the Security Council to remain silent than to
issue unrealistic pronouncements.
10


Bosnia and Somalia have shown the limits of peace-
keeping. They offer a clear lesson. The United Nations is
not yet suited to fight wars. Peace enforcement is better
left, perhaps, to a coalition of the willing acting under
United Nations authority. We must not send in the United
Nations to keep a peace which does not exist and then
blame the United Nations for failure, nor send it in
mandated and equipped to keep the peace and then blame
it because it does not enforce the peace.
Whatever the blemishes of recent years, there is
greater scope today for effective international action than
ever before. The United Nations should be the centre-point
of such work. I suggest we should focus greater effort in
future on two areas.
First, preventive action is better than cure. Far better
than containing or extinguishing a fire is stopping it from
igniting. Bosnia is the most tragic example. Today the
prospects for peace look a little stronger. I commend the
efforts of Dick Holbrooke, supported by the Contact Group,
to mediate between the parties, and the agreement reached
in Geneva on 8 September. Many hard choices lie ahead for
all sides before a final settlement is achieved. But we have
made a start. It is vital that all parties seize this chance for
peace. Only political negotiations, not military force, can
secure that.
But the war has dragged on for three and a half years
now. Tens of thousands of people have been killed;
millions more have been made homeless. It will take years
for the wounds inflicted on that country to heal. Certainly
the suffering would have been many times worse without
a United Nations presence. When I was in Sarajevo last
week, the Bosnian Government told me how much it values
the work done by British and other forces to help the
people of Bosnia. But how much better for all these people
if war had been avoided from the start. Perhaps much of
the damage and destruction might have been prevented by
closer international attention to the problems and tensions
arising from the breakup of Yugoslavia in the early 1990s.
We have started to learn that lesson. The early
deployment of a small United Nations force in The Former
Yugoslav Republic of Macedonia has helped to stop
conflict from spreading there. Elsewhere the quiet
diplomacy of the Organization for Security and Cooperation
in Europe has helped defuse tension in Ukraine and
Albania; has nudged adversaries toward peace talks in
Georgia, Moldova and Chechnya. There are few headlines
for successes that avert fighting and save lives. But the
headlines of war carry a heavy price. Preventive action is
a wiser investment.
Many routes exist. Britain and France have sketched
out one model: to use the skills of diplomats, of soldiers,
of academics and others to defuse tension and promote
dialogue. The presence of aid workers, human rights
monitors, or United Nations envoys can help contain a
brewing crisis; and all credit to the United Nations
representative doing that in Burundi. We strongly support
the efforts of the Organization of African Unity (OAU) to
work with the United Nations in preventive diplomacy
and conflict resolution. The initiative on African peace-
keeping will help.
So many different actors can play a part. The crucial
point is not who acts but when. Early warning of a crisis
and prompt action by the international community are the
real key to avoiding further tragedy of the kind we have
seen in Bosnia.
My second proposal is for a new approach to peace-
building. To provide lasting security requires more than
diplomacy and military force. To build real peace we
must bridge the gap between our humanitarian work and
our long-term development work.
Aid workers have grown used to coping with the
debris of war. In the past five years the Office of the
United Nations High Commissioner for Refugees
(UNHCR) has given help to millions fleeing conflict:
Rwandans in Tanzania and Zaire, Afghans in Iran and
Pakistan, Liberians in Côte d’Ivoire and in Guinea. But
too often we treat short-term humanitarian needs in
isolation. Huge sums have been spent in humanitarian
efforts in Rwanda, for example. But Rwanda’s long-term
stability depends on rebuilding the structures of society
and on civil rights; helping local communities to help
themselves, in areas from health and housing through to
an effective judiciary.
I suggest that two elements are key to a new
approach.
First of all, we must adopt a longer-term perspective
in tackling immediate crises. Even when a cease-fire is
holding, or elections have taken place, if the framework
of society is shaky, a continued international presence can
offer it stability until a government can cope. An abrupt
end to a mission, by contrast, can be very destabilizing.
In El Salvador, for example, a small human rights team
stayed on after the United Nations troops had left, to
11


provide further advice and monitoring. Peace-keepers
themselves can help begin the work of reconstruction. The
United Nations Protection Force (UNPROFOR) and the aid
agencies have been doing that for over a year in central
Bosnia, underpinning reconciliation between Muslim and
Croat communities by rebuilding roads and hospitals and
schools.
I strongly support the thesis of the Secretary-General’s
recent report: that we must go beyond electoral assistance,
to preparing the social and institutional ground in which
democracy and civil society can put down firm roots. The
task of rebuilding Bosnia could be a model for the future.
Secondly, we need far better coordination in what we
do. If funds are to be gathered and used quickly and
effectively, donors themselves must make a greater effort
to meet their promises of help. Before operations begin, as
planning gets under way, the international financial
institutions must be involved from the start, as they were in
Cambodia. All the actors in the United Nations system must
be working together, military and political, humanitarian
and development, crossing the traditional boundaries
between rival baronies. Such a coalition of interests could
plug the gap we see too often now, until the major
reconstruction programmes can begin.

My proposal is to build on these principles in United
Nations programmes for stabilization and transition. There
are many areas where international expertise can help
restore a society; creating judicial systems; training an
army; developing a finance ministry or a diplomatic service.
To fulfil these needs, we should be prepared to loan our
experts to countries emerging from conflict, as Britain’s
Know-How Fund does for countries in Central and Eastern
Europe emerging from communism. United Nations
programmes for stabilization and transition could be the
greatest contribution we could make to international
security.
The demands on the United Nations have grown
enormously. To meet them the United Nations needs
change at the centre too. I welcome work under way to cut
costs and reduce waste in New York. The whole United
Nations system must learn from that example. We need
better planning and budgeting, an end to fraud and
mismanagement. More subcontracting can help, using non-
governmental organizations, even private companies, for
tasks like mine clearance and logistics in Angola. And there
is still too much duplication between the United Nations
agencies. Rhetoric is not enough. Reform has to be real,
and it has to be soon.
This is not a side issue. It is not a narrow interest.
If we are to do the United Nations work effectively —
peace-keeping, aid or humanitarian — we must use its
resources better. No one, G-7 or G-77, benefits from
waste. Recent experience has shown the United Nations
is in some ways ill-fitted for its tasks; under-powered in
some areas, like peace-keeping and preventive diplomacy;
but, however, still bloated in other parts of the system.
United Nations Members must pay their dues. But the
United Nations must justify those funds, and get the most
from them, by hard decisions on duplication and over-
staffing, and diverting resources to the top priorities.
Britain supports enlargement of the Security Council
to broaden its base without reducing its effectiveness.
Permanent membership is the key issue. Permanent
members of the Security Council must be both willing
and able to make a significant contribution through the
United Nations to international security. That is what the
Security Council is about. That is what it must remain if
it is to be effective. Germany and Japan are playing an
increasing part across the range of United Nations
business, and are among the top three financial
contributors. It is right that they should benefit from an
expansion of the permanent membership, with the wider
rights that entails, but also with the wider responsibilities
to contribute to security and peace-keeping. Broad
geographical balance in an enlarged Council also needs to
be maintained.
But the United Nations system will never work if we
do not fund it properly. The United Nations is on the
verge of financial collapse. It is owed over $3.7 billion in
unpaid contributions. Troop contributors are owed nearly
$1 billion. Last year 39 countries failed to pay at all. The
United Kingdom favours tightening of penalties for non-
payment, including the charging of interest on late
payments. We find unacceptable cross-funding of regular
budget deficits from the peace-keeping budget. Perhaps an
appropriate policy could best be entitled: No
Representation without Taxation!
The financing arrangements must change. Some
members pay too much. Others, like the new economic
giants of the developing world, now pay less than they
should. We need a scale that is simpler and reflects a
country’s real capacity to pay, and without the additional
anomalies and distortions of the present system. Britain
12


and Sweden have put forward ideas. We need progress
soon.
But the problem is not solved by turning the tap off.
This year we have all reaffirmed our support for goals and
work of the United Nations. But empty words will not pay
bills.
The final lesson from the last 50 years may be the
most important: the case for a strong, effective United
Nations.
In conclusion, may I say that the United Nations today
faces a crisis of confidence. United States Congressmen
may be the most vocal sceptics. They are not alone. The air
of optimism, of a fresh start after the cold war, is overtaken
in some quarters by gloom at the instability and
fragmentation around us, and pessimism at our ability to
cope. This despair is dangerous.
Multilateral action is not an add-on to national policy.
It gives wider legitimacy to principles we value, such as
human rights and democracy. It spreads the cost of aims we
share, such as freeing Kuwait from invasion or restoring
democracy in Haiti. It lets us work with others to fight
common threats, such as greenhouse-gas emissions or the
international drug trade.
The price is not high. The bill for all United Nations
peace-keeping, all aid and development work last year, was
slightly over 3.5 per cent of the United States’ defence
budget, or less than the United Kingdom spends on police
and public administration. One day of Operation Desert
Storm cost as much as all that year’s United Nations peace-
keeping. The price of disengagement and disorder would be
greater. Public support is there. Even in the United States,
polls are clear: people support the United Nations, and they
support international peace-keeping. We have a duty to our
electorates to continue the United Nations work.
It is easy to forget the United Nations successes over
50 years. It is easy to turn away from disorder and chaos.
But the world is too small. Crises in distant countries affect
us too; our commerce, our citizens overseas, our
neighbour’s security — ultimately it is our own. It is in our
interest to play what part we can to build a more decent
world. If the United Nations were not here to help do that,
we would have to invent something else.
The experience of five decades offers lessons for the
future. I know the Secretary-General is committed to
change. Getting the United Nations we need for the twenty-
first century requires the support and participation of all
Member States. The United Kingdom has played a full
part in the United Nations for 50 years, and we will
continue to do so.
